Citation Nr: 1046990	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  07-33 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to increased disability ratings for low back 
disability, rated as 10 percent disabling from September 27, 
2002, to October 4, 2009, and as 20 percent disabling from 
October 5, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel
INTRODUCTION

 The Veteran served on active duty from July 1990 to July 1993.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Appeals Management Center (AMC) in 
Washington, D.C. that assigned an initial 10 percent rating for 
chronic lumbar strain (low back pain), effective September 27, 
2002.  Jurisdiction over the case was subsequently transferred to 
the VA Regional Office (RO) in Cleveland, Ohio.

In a December 2009 rating decision, the evaluation for the 
Veteran's low back disability was increased from 10 percent to 20 
percent, effective October 5, 2009.  This did not satisfy the 
Veteran's appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In October 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge (VLJ).  A transcript of 
that proceeding is of record.

The Board notes that the issue of entitlement to service 
connection for obesity as secondary to the service-
connected back disability, or alternatively as secondary 
to the Veteran's service-connected depression, was raised 
during the aforementioned hearing, but has not been 
adjudicated by the RO.  Therefore, the matter is referred 
to the originating agency for appropriate development and 
adjudication.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim is decided.

The Veteran's most recent VA compensation and pension (C&P) 
examination for his back disability was performed in October 
2009.  In testimony before the undersigned VLJ, he asserted that 
his condition has worsened since his last examination; that he 
was recently treated with steroid lumbar injection shots; and was 
restricted to laying around his house all day.

In light of this evidence suggesting that the Veteran's 
disability has increased in severity since the most recent VA 
examination, the Board has determined that the Veteran should be 
afforded another VA examination to determine the current degree 
of severity of his low back disability.  

Moreover, at his hearing before the undersigned, the Veteran 
testified that he was examined by the Social Security 
Administration (SSA) when he applied for disability benefits.  To 
date, no attempt has been made to obtain records from SSA.  To 
the extent that such records relate to treatment or evaluation 
for the disability on appeal, they may contain evidence pertinent 
to this appeal.  

Accordingly, this case is REMANDED to the RO or the AMC, in 
Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical records pertaining to 
treatment or examination of the Veteran's 
service-connected low back disability 
during the period of this claim.

2.  The RO or the AMC should obtain a copy 
of SSA disability records pertaining to the 
Veteran.

3.  Then, the RO or the AMC should arrange 
for the Veteran to be afforded a VA 
examination in order to ascertain the 
current severity of his service-connected 
low back disability.  The claims files must 
be made available to and reviewed by the 
examiner, and the examiner should indicate 
in the report that the file was reviewed.  

All appropriate diagnostics should be 
accomplished, and all clinical findings 
should be reported in detail.  The RO or 
the AMC should ensure that the examiner 
provides all information required for 
rating purposes.  

4.  The RO or the AMC should undertake any 
additional development it determines to be 
warranted.

5.  Then, the RO or the AMC should 
adjudicate the issue on appeal, in light of 
all pertinent evidence and legal authority.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, an 
Supplemental Statement of the Case should 
be furnished to the Veteran and his 
representative and they should be afforded 
the requisite opportunity to respond.  
Thereafter, if indicated, the case should 
be returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



